COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00416-CR


SAM MARSHALL                                                        APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

          FROM THE COUNTY COURT AT LAW OF COOKE COUNTY

                                      ----------

                        MEMORANDUM OPINION1
                                      ----------

                                   I. Introduction

      Appellant Sam Marshall appeals his conviction for speeding. Marshall,

appearing pro se, complains of the discoverability of certain documents, the trial

court’s admission of hearsay evidence, the denial of his motion to dismiss for




      1
       See Tex. R. App. P. 47.4.
lack of a speedy trial, the sufficiency of the evidence, and the State’s jury

argument.2 We will affirm.

                    II. Factual and Procedural Background

      Texas Department of Public Safety Trooper Ryan Molsbee observed a

blue Nissan driving on F.M. 922 in Cooke County. Believing that the Nissan was

speeding, the trooper turned on his radar and confirmed that the Nissan was

traveling sixty-eight miles per hour in a fifty-five-miles-per-hour zone. Trooper

Molsbee stopped the Nissan and wrote a speeding ticket for the driver, Marshall.

      Marshall pleaded not guilty and requested a jury trial in the justice of the

peace court. The jury found him guilty and assessed a $175 fine. He was also

ordered to pay court costs of $101. Marshall appealed to the county court at law

and requested a jury trial.

      At a pretrial hearing in the county court, the State presented evidence—via

a minute order of the Texas Transportation Commission (the TTC) and testimony

of an employee of the Texas Department of Transportation (the DOT)—that the

DOT had conducted engineering and traffic investigations on several roads in

Cooke County, including F.M. 922, and determined that the maximum prudent

and safe speeds on those roads should be fifty-five miles per hour.


      2
        Marshall lists nine “Issues Presented” in his brief, but he raises additional
or different issues in his numbered “Summary of Argument” section. In the
interest of justice, we will address the additional arguments not presented in his
issues presented and will broadly construe the arguments raised throughout his
brief. See Tex. R. App. P. 38.9.


                                         2
      At the jury trial in the county court, the State called Trooper Molsbee as its

sole witness. Marshall did not call any witnesses. The jury found Marshall guilty

of speeding and assessed a $200 fine. The trial court sentenced him accordingly

and ordered that he pay court costs of $197.10. Marshall timely filed notice of

appeal to this court.

                           III. Discovery Complaints

      In his first two issues, Marshall complains that the State failed to turn over

to him certain discoverable documents pursuant to his motion for discovery.

Marshall filed a motion for discovery of, among other things, any investigative

and engineering reports showing that it was unsafe to drive seventy miles per

hour on F.M. 922 and any “85th percentile speed surveys” completed for that

road “as required by both the Texas and Federal Manual on Uniform Traffic

Control Devices (MUTCD).”

      A defendant does not have a general right to discovery of evidence in the

possession of the State, but he does have a right to evidence that is favorable to

him and material to his guilt or punishment. See Tex. Code Crim. Proc. Ann. art.

39.14 (West Supp. 2011); Quinones v. State, 592 S.W.2d 933, 940 (Tex. Crim.

App.), cert. denied, 449 U.S. 893 (1980); Ex parte Adams, 768 S.W.2d 281, 293

(Tex. Crim. App. 1989). Under article 39.14, upon notice and a showing of good

cause by the defendant, a trial court must order the State to permit inspection of

documents that constitute evidence material to any matter involved in the action

and that are in the possession, custody, or control of the State or any of its


                                         3
agencies. Tex. Code Crim. Proc. Ann. art. 39.14(a). A defendant has the burden

of showing good cause for inspection, and the decision on what is discoverable is

left to the discretion of the trial court. McBride v. State, 838 S.W.2d 248, 250

(Tex. Crim. App. 1992); Bell v. State, 866 S.W.2d 284, 288 (Tex. App.—Houston

[1st Dist.] 1993, no pet.).

      Marshall does not complain that he did not receive a copy of the TTC’s

minute order, which states that the DOT had conducted engineering and traffic

investigations and determined that the speed limit on F.M. 922 should be fifty-five

miles per hour. That minute order was introduced into evidence at the pretrial

hearing. David Rohmer of the Wichita Falls office of the DOT testified that the

DOT had set the speed limit for F.M. 922 by conducting a “drive-through,” instead

of an 85th percentile speed survey, in accordance with state law. He testified

that someone with the DOT drove along F.M. 922, as well as all other farm-to-

market roads in Cooke County, and determined that the speed limit should be

fifty-five miles per hour.

      Because no 85th percentile speed surveys were conducted, any

documentation of such a survey does not exist and would therefore not be

discoverable. See Tex. Code Crim. Proc. Ann. art. 39.14. Regarding any written

reports of the engineering and traffic investigations conducted, the State told the

trial court that the minute order was the only documentation it had in its

possession regarding the speed limit for F.M. 922. And even if such documents

existed and were in the State’s possession, there is no showing or argument that


                                        4
any investigative reports contain evidence material to Marshall’s defense. See

id.; McBride, 838 S.W.2d at 250; Quinones, 592 S.W.2d at 940–41; Abbott v.

State, 196 S.W.3d 334, 346 (Tex. App.—Waco 2006, pet. ref’d). Thus, the trial

court did not abuse its discretion by denying Marshall’s motion for discovery. We

overrule Marshall’s first two issues.

                              IV. Hearsay Objection

      In his third issue, Marshall argues that the trial court abused its discretion

by admitting hearsay evidence during a pretrial hearing on the State’s motion in

limine.3 At the hearing on the motion, Rohmer testified about the drive-through

method of setting speed limits, and the State asked whether he knew whether or

not a drive-through was conducted in 1996. Rohmer responded, “According to

that gentleman, that’s what they did. They established the speed --” Marshall

objected to hearsay, and the trial court overruled it.

      Even assuming the trial court erred by overruling Marshall’s hearsay

objection, the introduction of that evidence was harmless.       The minute order

introduced into evidence stated that the DOT had conducted engineering and

traffic investigations and recommended a speed limit of fifty-five miles per hour

for F.M. 922 and that the TTC had set the speed limit in accordance with those

investigations. See Tex. R. App. P. 44.2(b); Mendoza v. State, 69 S.W.3d 628,


      3
        The State’s motion in limine requested that the trial court order Marshall
not to argue at trial that federal law controls the TTC’s authority to alter speed
limits because federal law did not apply.


                                          5
634 (Tex. App.—Corpus Christi 2002, pet. ref’d) (holding hearsay evidence

rendered harmless by introduction of same or similar evidence). We overrule

Marshall’s third issue.

                                  V. Speedy Trial

      In his fourth issue, Marshall complains that the trial court erred by denying

his motion to dismiss for lack of a speedy trial.

      The right to a speedy trial is constitutionally guaranteed. U.S. Const.

amend. VI; Tex. Const. art. I, § 10; see Barker v. Wingo, 407 U.S. 514, 515, 92
S. Ct. 2182, 2184 (1972); Zamorano v. State, 84 S.W.3d 643, 648 (Tex. Crim.

App. 2002). In determining whether a defendant has been denied this right, a

court must balance four factors: (1) length of the delay; (2) reason for the delay;

(3) assertion of the right; and (4) prejudice to the accused. Barker, 407 U.S. at

530; Johnson v. State, 954 S.W.2d 770, 771 (Tex. Crim. App. 1997). While the

State has the burden of justifying the length of delay, the defendant has the

burden of proving the assertion of the right and showing prejudice. Cantu v.

State, 253 S.W.3d 273, 280 (Tex. Crim. App. 2008).

      Marshall was ticketed for speeding on September 11, 2010. He was tried

and convicted in the justice of the peace court on January 26, 2011, and he filed

notice of appeal that day. On August 25, 2011, Marshall moved for dismissal for

lack of a speedy trial. At a pre-trial hearing on September 6, 2011, the trial court

denied Marshall’s motion.




                                          6
      Even assuming that the seven-and-one-half-month delay between

Marshall’s conviction in the justice of the peace court and his jury trial in county

court triggered the Barker test, the record shows that, at Marshall’s arraignment

in county court on June 7, 2011, the trial court set the case for a jury trial on

September 6, 2011. Nothing in the record suggests that Marshall asserted his

right to a speedy trial at that time or at any other time until he filed his motion to

dismiss. See id. at 283 (explaining that the failure to make repeated requests for

a speedy trial supports an inference that the defendant does not really want a

trial, but wants only dismissal, and that filing for dismissal instead of a speedy

trial weakens a speedy-trial claim). Regarding prejudice to Marshall, he was not

imprisoned, it is unlikely that he suffered much anxiety or concern over his

impending misdemeanor trial for speeding, and he has not asserted that his

defense was impaired by the delay. See id. at 285 (requiring that court analyze

prejudice to defendant in light of defendant’s interests that speedy-trial right was

designed to protect:    “(1) to prevent oppressive pretrial incarceration, (2) to

minimize the accused’s anxiety and concern, and (3) to limit the possibility that

the accused’s defense will be impaired”)

      Having reviewed the Barker balancing test as applied to the facts of this

case, we hold that Marshall’s right to a speedy trial was not violated.           We

overrule his fourth issue.




                                          7
              VI. Documentary Evidence Not Presented At Trial

      In his sixth, seventh, and eighth issues, Marshall complains that State

failed to offer into evidence: (1) written certification that Trooper Molsbee had

satisfied the continuing education requirements to be a state trooper, (2) radar or

calibration logs for the radar on the trooper’s vehicle, and (3) documentation that

the tuning forks that Trooper Molsbee had used to calibrate his radar were

accurate or tested.

      At trial, Trooper Molsbee testified that he was current on his continuing

education requirements for state troopers and for radar certification. He also

testified that he calibrates the radar in his vehicle with tuning forks before and

after each shift and that he did so on the day he stopped Marshall. He explained

that he also internally calibrated his radar after stopping Marshall and that it was

working properly.

      On cross-examination, Marshall asked for documentation of the trooper’s

continuing education certification, for the trooper’s calibration and radar logs, and

for certification of the tuning forks. Trooper Molsbee did not have any of that

documentation with him in court, and Marshall objected to the failure to produce

such documentation. The trial court overruled Marshall’s objections, explaining

that the trooper’s sworn testimony was admissible as proof of these facts and

that he was not required to bring any documentation to trial unless subpoenaed

to do so.




                                         8
      Article 24.02 of the code of criminal procedure specifically authorizes the

issuance of a subpoena duces tecum directing a witness to produce in court

writings or other things in his possession. Tex. Code Crim. Proc. Ann. art. 24.02

(West 2009). Marshall did not file a subpoena to require the trooper bring any

documents with him to trial. And to the extent that Marshall argues that the State

failed to meet its burden of proof or that the trial court improperly shifted the

burden of proof to him by requiring him to subpoena these documents, the

trooper’s uncontroverted testimony was sufficient and the State was not

otherwise required to offer written documentation to support the trooper’s

testimony. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789

(1979) (setting forth sufficiency standard of review); Isassi v. State, 330 S.W.3d
633, 638 (Tex. Crim. App. 2010) (same); see also Cromer v. State, 374 S.W.2d
884, 887 (Tex. Crim. App. 1964) (explaining that officer’s testimony that he had

been trained to operate radar and test it for accuracy is sufficient predicate to

support admission of radar evidence). We overrule Marshall’s sixth, seventh,

and eighth issues.

                        VII. Sufficiency of the Evidence

      Marshall argues in arguments 5 and 6 of his “Summary of Argument” that

the State should have offered into evidence the investigative and engineering

report to prove that the speed limit on F.M. 922 was fifty-five miles per hour and

that “[n]othing was shown to prove 70 MPH was not a safe and prudent speed

limit as required by” the transportation code.


                                         9
      We will interpret Marshall’s arguments as a challenge to the sufficiency of

the evidence. In our due-process review of the sufficiency of the evidence to

support a conviction, we view all of the evidence in the light most favorable to the

verdict to determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Isassi, 330 S.W.3d at 638.

      Texas Transportation Code section 545.352(a) provides that “[a] speed in

excess of the limits established by Subsection (b) or under another provision of

this subchapter is prima facie evidence that the speed is not reasonable and

prudent and that the speed is unlawful.” Tex. Transp. Code Ann. § 545.352(a)

(West Supp. 2011). Subsection (b) sets a seventy-miles-per-hour speed limit on

farm-to-market roads. Id. § 545.352(b)(2). However, section 545.353(a) allows

the TTC to set lower prima facie speed limits than those listed in section 545.352.

Id. § 545.353(a) (West Supp. 2011). That section provides,

             If the Texas Transportation Commission determines from the
      results of an engineering and traffic investigation that a prima facie
      speed limit in this subchapter is unreasonable or unsafe on a part of
      the highway system, the commission, by order recorded in its
      minutes, and except as provided in Subsection (d), may determine
      and declare:

                (1) a reasonable and safe prima facie speed limit; and

                (2) another reasonable and safe speed because of wet or
                inclement weather.




                                        10
Id.   The survey is not a necessary element of proof at a trial for speeding.

Thompson v. State, No. 02-03-00438-CR, 2004 WL 541518, at *1 (Tex. App.—

Fort Worth Mar. 18, 2004, no pet.) (mem. op., not designated for publication).

       At trial, Trooper Molsbee testified that his radar detected that Marshall’s

vehicle was travelling at sixty-eight miles per hour and that the speed limit on that

road was fifty-five miles per hour. Viewing all of the evidence in the record,

including the uncontroverted testimony of Trooper Molsbee as to the prima facie

speed limit on F.M. 922, in the light most favorable to the verdict, we hold that

any rational trier of fact could have found the essential elements of the offense

beyond a reasonable doubt. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Isassi, 330 S.W.3d at 638.       We overrule arguments 5 and 6 of Marshall’s

“Summary of Argument.”

                                VIII. Jury Argument

       In argument 8 in his “Summary of Argument,” Marshall argues that the trial

court improperly allowed the State to argue, over objection, that each element of

the offense of speeding had been proven beyond a reasonable doubt. Marshall

argues that “it was not up to the prosecution to decide if the facts were proved,

but up to the jury.”

       To be permissible, the State’s jury argument must fall within one of the

following four general areas:    (1) summation of the evidence; (2) reasonable

deduction from the evidence; (3) answer to argument of opposing counsel; or (4)

plea for law enforcement. Felder v. State, 848 S.W.2d 85, 94–95 (Tex. Crim.


                                         11
Ohio App. 1992), cert. denied, 510 U.S. 829 (1993); Alejandro v. State, 493 S.W.2d
230, 231 (Tex. Crim. App. 1973). A prosecutor may argue an opinion concerning

issues in the case as long as the opinion is based on evidence in the record and

does not constitute unsworn testimony. Wolfe v. State, 917 S.W.2d 270, 281

(Tex. Crim. App. 1996).      Counsel may draw from the facts in evidence all

inferences that are reasonable, fair, and legitimate, and as long as her argument

is supported by the evidence and offered in good faith, she will be afforded

latitude without limitation in this respect. Andujo v. State, 755 S.W.2d 138, 144

(Tex. Crim. App. 1988).

        Here, the State argued that no one contradicted its evidence that on

September 11, 2010, Marshall operated a motor vehicle on a public highway—

F.M. 922—at mile post 578 in Cooke County, Texas—“Didn’t have anybody deny

that.   Proved.”   This argument was both a summation of Trooper Molsbee’s

uncontroverted testimony and a reasonable deduction from that testimony. See

Andujo, 755 S.W.2d at 144. We overrule this argument.

                             IX. Waived Arguments

        In his fifth issue, Marshall complains, “Appellant held to same high

standards as a trained attorney.”         In his ninth issue, Marshall argues,

“Prosecution did not see that justice was done and tried to circumvent that law

using trickery and deceit.” These issues do not raise any cognizable appellate

issues for this court to address and are waived. See Tex. R. App. P. 38.1(i). We

overrule Marshall’s fifth and ninth issues.


                                         12
                              X. Conclusion

      Having addressed all of Marshall’s issues and arguments, we affirm the

trial court’s judgment.



                                              PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 14, 2012




                                    13